Citation Nr: 1815011	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicide agents. 

3.  Entitlement to service connection for a respiratory disorder, to include as a result of asbestos exposure.

4.  Entitlement to service connection for loss of sense of smell, to include as a result of exposure to jet fuel.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2016 decision, the Board denied service connection for hearing loss and tinnitus.  The remaining issues listed on the title page were remanded for additional development which has since been completed.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.  

2.  A psychiatric disorder, respiratory disability and loss of sense of smell are not related to service.  

3.  A diagnosis of type II diabetes mellitus is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1131, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for loss of sense of smell have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

A diagnosis of PTSD must be in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria. Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  Further, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).  

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (f); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 (e), such as type II diabetes mellitus, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (a).  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307 (a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

With respect to asbestos exposure during service, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1, IV.ii.2.C. provides information concerning claims of service connection for disabilities resulting from asbestos exposure. 

Asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id.  

II.  Analysis

A.  Psychiatric disorder

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  In his March 2011 notice of disagreement (NOD), he stated that he was having a hard time thinking about the people he killed during service in Vietnam. 

The Veteran's service personnel records (SPRs) show he served on board the USS Hancock (CVA-19) from October 1972 through July 1975.  The USS Hancock was an aircraft carrier as well as a deep water vessel. His military occupational specialty (MOS) was consistent with a hoisting occupation.  

Service treatment records (STRs) are negative for complaints or findings associated with a psychiatric disorder.  The August 1975 separation examination report shows that psychiatric examination was normal.  

In an August 2011 response, the National Personnel Records Center (NPRC) stated that there was no evidence that the Veteran served in Vietnam.  

In October 2016, the U.S. Army and Joint Services Research Center (JSRRC) provided a summary of the Command History for the USS Hancock during the relevant period.  The USS Hancock was noted to have been stationed off of the coast of Vietnam in 1975, supporting Operations Eagle Pull and Frequent Wind, which included providing helicopter support for evacuation of U.S. personnel and refugees from Vietnam and Cambodia.  Neither the Command History nor the deck logs were noted to document that the vessel docked in Vietnam, transited inland waterways, or that its personnel stepped foot in the Republic of Vietnam.  As service in Vietnam is not established, the Veteran's alleged stressor involving service in Vietnam is not credible.  

Moreover, the December 2016 VA examiner determined that the Veteran does not meet the criteria for a diagnosis of PTSD, noting that he had never been diagnosed with PTSD.  The examiner added that although the Veteran's April 2010 submission noted he was almost sucked in to the intake of a fighter jet, the Veteran stated that he saved the life of another service member who almost got sucked in to the intake of a jet.  In addition of the plane's wheels having rolled over his feet, in other accounts of in without mention of a jet's wheels rolling over his feet.  

The examiner further stated that the Veteran's history of depression was due to pain and financial problems, noting that the STRs were absent for any mental health treatment.  The examiner determined that, other than the Veteran's statements, there was no evidence to support a link between the Veteran's depression and service, and thus, concluded it was less than likely that the Veteran's depression was related to service.  

The Board notes that VA treatment records in January 2014 reflecting depressive disorder secondary to pain in February 2012 also note a personality disorder.  Although a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303 (c) ("personality disorders . . . are not diseases or injuries within the meaning of applicable legislation"); 38 C.F.R. §§ 4.9, 4.127 ("personality disorders are not diseases or injuries for compensation purposes").  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (personality disorder is an exclusion in § 3.303 (c) and are excluded as noncompensable); Winn v. Brown, 8 Vet. App. 510, 516 (1996) ("A personality disorder, therefore, is not the type of disease-or injury-related defect to which the presumption of soundness can apply.").  

The Veteran is competent to report his symptoms.  Competence and credibility however are to be distinguished.  Regardless, a determination as to whether the Veteran has a diagnosed psychiatric disorder related to service is a complex matter requiring related clinical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported expertise in the relevant field, he is not legally competent to establish a diagnosis of a psychiatric disorder and/or a nexus between a psychiatric disorder and service.  Thus, his opinion as to diagnosis and/or causation lacks probative value, and an opinion by a qualified professional is required to decide the claim.  

In that regard, the opinion rendered by the December 2016 VA examiner constitutes such competent evidence.  Further, as this opinion is consistent with the record, and supported by cited evidence, the Board finds that this opinion is probative evidence against the Veteran's claim.  Such is far more probative than the Veteran's remote lay assertions.  

As the preponderance of the evidence is against the claim for a psychiatric disorder, to include PTSD, there is no doubt to be resolved.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, service connection for a psychiatric disorder, to include PTSD, is not warranted.  

B.  Diabetes Mellitus

The Veteran seeks service connection type II diabetes mellitus.  He asserts having been exposure to herbicides, such as Agent Orange, while service in or around Vietnam in 1975.  

The Veteran's service personnel records (SPRs) show he served on board the USS Hancock (CVA-19) from October 1972 through July 1975.  The USS Hancock was an aircraft carrier as well as a deep water vessel.  His military occupational specialty (MOS) was consistent with a hoisting occupation.  

Although the Veteran's representative stated that the USS Hancock logged 12 Vietnam cruises, including from March 18, 1975, to October 20, 1975, as noted above, service in Vietnam is not established.  The August 2011 response from the NPRC notes no evidence that the Veteran served in Vietnam, and the JSRRC reported that there is no evidence that the USS Hancock docked in Vietnam, transited inland waterways, or that its personnel stepped foot in the Republic of Vietnam.  

Moreover, the record does not reflect that the Veteran has ever been diagnosed with diabetes mellitus.  The Veteran's STRs are negative for diabetes mellitus.  The August 1975 separation examination report shows that the endocrine system was normal, and laboratory findings reflect sugar was negative.  

In addition, there is no evidence that the Veteran has been diagnosed with diabetes, including at any time during the appeal.  The Board notes that VA treatment records in December 2016 reflect that he specifically denied having diabetes in May 2011 and June 2011.  The evidence does not establish that the Veteran has medical or scientific training or expertise.  Absent any competent evidence of a diagnosis of diabetes, a VA examination is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159 (c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination).  In the absence of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for type II diabetes mellitus is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  


C.  Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder.  He maintains that he has difficulty breathing as a result of exposure to asbestos while serving on board a naval vessel.  

The Veteran's SPRs show he served on board the USS Hancock from October 1972 through July 1975.  His DD FORM 214 reflects that his MOS was consistent with a hoisting occupation.  

The Veteran's STRs reflect sinus symptoms and headache in April 1973 and light duty for 72 hours was prescribed.  A July 1973 record reflects complaints of chills and sinus congestion for which Tylenol was prescribed.  The August 1975 separation examination report shows that the lungs and chest were normal.  

VA treatment records in April 2010 reflect chronic obstructive pulmonary disease (COPD) in September 2009, and it was noted that the Veteran was unwilling to quit smoking.  In addition VA treatment records in March 2011 note an assessment of tobacco use disorder in September 2010.  

The December 2016 VA examination report notes that although service treatment records showed one or two minor respiratory infections, there was no evidence of any chronic or disabling respiratory disorder or diagnosis during service.  It was noted that although the Veteran reported a history of emphysema, a diagnosis of such is not shown in the Veteran's claims file.  In addition, it was noted that the Veteran did not meet the criteria for a diagnosis of chronic bronchitis.  The examiner further stated that pulmonary function tests (PFTs) were strongly suggestive of obstructive disease, a chief risk factor for which was noted to be the Veteran's long-standing smoking history.  

With respect to the assertion of exposure to asbestos during service, to include the Veteran's April 2011 submission noting that he was serving on board the USS Hancock when it was dry docked at the Hunter's Point Naval Shipyard between 1972 and 1973, the VA examiner stated that even assuming asbestos exposure during service, the Veteran's COPD is not associated with asbestos exposure.  No evidence of interstitial disease or pleural plaqueing or mass consistent with mesothelioma was noted on x-ray examination.  Thus, the examiner concluded that it is less than likely that the Veteran's COPD is a related to service, to include any asbestos exposure.  

The Board notes that although the Veteran is competent to report his symptoms, a determination as to whether the Veteran's COPD is related to service is a complex matter requiring medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported medical expertise, he is not legally competent to diagnose a respiratory disability or to establish a nexus between a respiratory disorder and service.  Thus, his opinion as to diagnosis and/or causation lacks probative value, and an opinion by a medical professional is required to decide the claim. 

In that regard, the opinion rendered by the December 2016 VA examiner constitutes such competent evidence.  Further, as this opinion is unequivocally stated, consistent with the record, and supported by cited evidence of record, the Board finds that this opinion is probative evidence against the Veteran's claim.  Such is far more probative than the Veteran's lay remote lay assertions.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Thus, service connection for a respiratory disability is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

D.  Loss of Sense of Smell

The Veteran contends that he is entitled to service connection for a disability manifested by loss of sense of smell.  He maintains that his loss of smell is due to exposure to jet fuel during service.  

The Veteran's SPRs show that he served on board the USS Hancock.  His DD FORM 214 reflects that his MOS was consistent with a hoisting occupation.  

Service treatment records are negative for complaints or findings related to a loss of sense of smell.  The August 1975 separation examination report shows that nose and sinuses, mouth, and throat were normal.  

VA treatment records in March 2011 reflect an assessment of tobacco use disorder in September 2010.  

The December 2016 VA examiner stated that although there is some suggestion that long-term exposure to jet fuel may result in some sensory deficits, the studies primarily relate to hearing.  It was noted that Studies from a University Taste and Smell Center did not provide any evidence suggesting that jet fuel exposure is responsible for loss of sense of smell.  In addition, it was noted that information obtained from the Agency for Toxic Substances and Disease Registry, Division of Toxicology and Human Health Sciences, indicates only that there is possible liver damage or immune system impairment, but that little was known about the health effects of exposure to jet fuel.  The examiner added that the Veteran was a long-time smoker, and that it was well known that smoking causes direct damage to the nasal tissues.  The examiner determined that there is no convincing or substantive evidence to suggest a causal relationship between exposure to jet fuel and smell disturbance.  In addition, no literature to support asbestos exposure as a cause of smell disturbance was reported.  The examiner further determined that it was less than likely that COPD caused or aggravated the smell disturbance, noting that COPD had been recently diagnosed while the smell disturbance was a long-standing condition according to the Veteran.  The examiner concluded that it is less than likely that the Veteran's decrease in sense of smell had its onset during service, to include as a result of any jet fuel and asbestos exposure.

The Board notes that although the Veteran is competent to report his symptoms, a determination as to whether the Veteran's loss of sense of smell is related to service is a complex matter requiring medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported medical expertise, he is not legally competent to establish a nexus between a smell disturbance and service.  Thus, his opinion as to causation lacks probative value, and an opinion by a medical professional is required to decide the claim. 

In that regard, the opinion rendered by the December 2016 VA examiner constitutes such competent evidence.  Further, as the opinion is consistent with the record, and supported by cited evidence of record and medical literature, the Board finds that this opinion is probative evidence against the Veteran's claim.  Such is far more probative than the Veteran's remote lay assertions.  

As the preponderance of the evidence is against the claim for service connection for loss of sense of smell, there is no doubt to be resolved.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, service connection for loss of sense of smell is not warranted.  


ORDER

Service connection for a psychiatric disorder is denied. 

Service connection for type II diabetes mellitus is denied.  

Service connection for a respiratory disability is denied.  

Service connection for loss of sense smell is denied.  



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


